Citation Nr: 0943942	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back disability.

2.  Entitlement to service connection for residuals of a back 
disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Son-in-Law


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970, 
with service in the Republic of Vietnam from October 1968 to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in September 2009.  The 
Veteran and his son-in-law testified before the undersigned 
Acting Veterans Law Judge (AVLJ) and the hearing transcript 
is of record.  

The issues of (1) entitlement to service connection for 
residuals of a back disability; and (2) entitlement to 
service connection for hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO initially denied service connection for residuals 
of a back disability in a rating decision dated May 1990.  
Subsequent rating decisions dated July and November 1990 
confirmed the denial of the initial claim.  The Veteran did 
not appeal these RO decisions, and, therefore, these 
decisions are final.

2.  The evidence received subsequent to the November 1990 RO 
decision includes VA and private treatment records, lay 
statements, and hearing testimony; this evidence raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a back disability.


CONCLUSIONS OF LAW

1.  The RO's May 1990, July 1990, and November 1990 decisions 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2009).

2.  New and material evidence has been presented since the 
November 1990 RO decision denying service connection for 
residuals of a back disability; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that he has submitted new 
and material evidence sufficient to reopen his claim of 
entitlement to service connection for residuals of a back 
disability.

The RO initially denied the Veteran's claim of entitlement to 
service connection for residuals of a back disability in a 
rating decision dated May 1990 on the grounds that there was 
no evidence of a residual low back disability at the time of 
discharge from service.  Following the submission of 
additional evidence, the RO issued a confirmed rating 
decision in July 1990 in which it denied the Veteran's 
service connection claim for residuals of a low back 
disability.  The Veteran timely filed a notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC) in October 1990, but the Veteran did not perfect an 
appeal on this issue.  After the submission of additional 
private treatment records, the RO issued a confirmed rating 
decision in November 1990 in which it again denied the 
Veteran's claim.  The Veteran did not appeal these RO 
decisions and, therefore, these decisions are final.

The Veteran sought to reopen his claim of entitlement to 
service connection for residuals of a back disability in 
September 2006.  The RO denied the Veteran's attempt to 
reopen in the June 2007 rating decision currently on appeal 
on the basis that he failed to submit new and material 
evidence.  

With claims to reopen filed on or after August 29, 2001, such 
as this, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
The Veteran's current claim of service connection for 
residuals of a back disability is based on the same factual 
basis that was of record when the previous claim was last 
decided on the merits.  Thus, new and material evidence is 
necessary to reopen the claim.

The evidence received subsequent to the November 1990 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the November 1990 RO 
decision consisted of the Veteran's service treatment records 
(STRs), VA treatment records, and private treatment records.  
The evidence now of record includes additional VA and private 
treatment records, lay statements, and hearing testimony.  	
As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for residuals of a back 
disability was previously denied on the grounds that there 
was no evidence of a chronic back disability.  This 
determination is final as the Veteran did not appeal to the 
Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2009).  Thus, the evidence 
submitted after the final November 1990 RO decision must 
relate to this fact.  The Board concludes that new and 
material evidence has been submitted in this case.

Associated with the claims file is a private treatment record 
from D. C., D.C. dated October 2001.  The Veteran reported 
low back pain at the time of the examination.  X-rays of the 
Veteran's lumbar spine showed evidence of mild levo-scoliosis 
apex L3, pelvic rotation and unleveling, and disc 
degeneration at L3-S1.  The impression was lumbosacral 
segmental dysfunction and low back pain.

Given the evidence of record, the Board finds that new and 
material evidence has been presented in this case.  Here, 
evidence showing that the Veteran had a diagnosed chronic 
back disability was required.  The evidence of record, 
particularly Dr. C.'s October 2001 private treatment note, 
supports such a finding.  Accordingly, new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a back disability has been 
presented.  Thus, the Veteran's claim is reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a back disability has 
been presented; to this extent, the appeal is granted.






REMAND

A.  Back Disability

As noted above, the Veteran has submitted new and material 
evidence in this case sufficient to reopen his claim of 
entitlement to service connection for residuals of a back 
disability, particularly where, as here, the private medical 
evidence of record from Dr. C. showed a diagnosed chronic 
back disability (i.e., lumbosacral segmental dysfunction).

In light of the Board's decision to reopen the Veteran's 
claim of entitlement to service connection for residuals of a 
back disability, the RO should provide the Veteran with 
complete duty-to-inform notice pursuant to the Veterans 
Claims Assistance Act (VCAA) of the information and evidence 
needed to substantiate a service connection claim for 
residuals of a back disability. 

Also, the Board notes that the Veteran requested in January 
2007 that the RO obtain pertinent VA treatment records in 
support of his claims.  To date, it is unclear from the 
record the extent to which this development has been 
undertaken.  VA is required to make reasonable efforts to 
help the Veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the RO should request any and all 
relevant VA medical records pertaining to the Veteran and 
associate such records with the claims file.

Additionally, the Veteran testified in September 2009 that he 
received Social Security Disability benefits. Thus, the RO 
should also contact the Social Security Administration (SSA) 
and/or other appropriate Federal agency and request a 
complete copy of any and all adjudications and the records 
underlying the adjudications for Social Security Disability 
benefits.  If no such records exist, information to that 
effect should be included in the claims file.


B.  Hepatitis C

The Veteran in this case also contends that his currently 
diagnosed hepatitis C is related to service, and specifically 
to the fact that he donated blood in service and/or assisted 
medics in transporting injured soldiers.  See hearing 
transcript, pp. 36-7.  

Service treatment records (STRs) are negative for a diagnosis 
of or treatment for hepatitis C.  Private treatment records 
associated with the claims file revealed that the Veteran was 
diagnosed as having hepatitis C in December 2000, 
approximately three decades after discharge from service.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the Veteran has not been provided a VA examination to 
determine the nature and etiology of the currently diagnosed 
hepatitis C and its relationship to service, if any.  As 
such, the RO should schedule the Veteran for a VA examination 
to address this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for residuals 
of a back disability.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain any and all medical treatment 
records pertaining to the Veteran.

3.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA examination to ascertain the 
nature and etiology of the currently 
diagnosed hepatitis C.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

Specifically, the examiner should indicate 
whether currently diagnosed hepatitis C is 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active military 
service.  The examiner is advised that, to 
date, there is no evidence of record to 
show that the Veteran donated blood in 
service, received a blood transfusion in 
service, or assisted medics in 
transporting injured soldiers.  The 
Veteran also specifically denied engaging 
in high-risk sexual behavior, needle 
sharing, or drug use.  The examiner must 
provide a complete rationale for any 
stated opinion.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


